Exhibit 10.2

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of December 28, 2010,
is by and among FIRST BUSEY CORPORATION, a Nevada corporation (the “Company”),
and the undersigned (the “Purchaser”).

 

RECITALS

 

A.            The Company’s board of directors (the “Board”) has determined that
it would be in the best interests of the Company and its stockholders for the
Company to raise a significant amount of capital in an offering of shares of a
new series of convertible preferred stock of the Company (the “Preferred
Shares”) pursuant to the Company’s registration statement on Form S-3 (the
“Registration Statement”) filed with the U.S. Securities and Exchange Commission
(the “SEC”) on May 28, 2010 and declared effective June 11, 2010, and an
accompanying prospectus supplement (the “Prospectus Supplement”) complying with
Rule 424 of the Securities Act of 1933, as amended (the “Securities Act”).

 

B.            In addition to the offering of Preferred Shares, the Board has
also determined that it would be in the best interests of the Company and its
stockholders for the Company to raise an additional amount of capital in an
offering of shares of the Company’s common stock, par value $0.001 per share
(the “Common Stock”) pursuant to the Registration Statement and the Prospectus
Supplement.

 

C.            Subject only to the conditions set forth in Sections 5.1 and 5.3
hereof, the Purchaser and other individuals executing agreements with the
Company identical to this Agreement in all material respects will purchase, in
the aggregate, 318.6225 shares of Preferred Shares, which will be (upon the
stockholder approvals described in Section 3.1(g) below) convertible
automatically into shares of Common Stock, at a price of $4.25 per share and
will have substantially the other terms set forth in the form of Certificate of
Designation for the Preferred Shares attached hereto as Exhibit A (the “Series B
Certificate of Designation”), and the Company desires to issue and sell such
shares to the Purchaser and such other individuals.  The Purchaser desires to
purchase that number of Preferred Shares set forth beneath the Purchaser’s name
on the signature page to this Agreement.

 

In consideration of the foregoing premises, which are incorporated herein by
this reference, and the following mutual promises, covenants and agreements, the
Company and the Purchaser, intending to be legally bound, hereby agree as
follows:

 

ARTICLE 1
DEFINITIONS

 

1.1          Definitions.  Certain of the capitalized terms used but not defined
herein have the meanings assigned to them in Annex I (which is incorporated
herein by reference).

 

1.2          Principles of Construction.  With regard to each and every term and
condition of this Agreement and any and all agreements and instruments subject
to the terms hereof, the parties hereto understand and agree that the same have
or has been mutually negotiated, prepared and drafted, and that if at any time
the parties hereto desire or are required to interpret or construe any such term
or condition or any agreement or instrument subject hereto, no consideration
shall be given to the issue of which party hereto actually prepared, drafted or
requested any term or condition of this Agreement or any agreement or instrument
subject hereto.

 

--------------------------------------------------------------------------------


 

ARTICLE 2
PURCHASE AND SALE

 

2.1          Purchase and Sale of Preferred Shares.  Subject to the terms and
conditions set forth in this Agreement, the Company will issue and sell to the
Purchaser, and the Purchaser will purchase from the Company on the Closing Date
the number of Preferred Shares as is set forth beneath the Purchaser’s name on
the signature page of this Agreement.

 

2.2          Purchase Price.  The aggregate purchase price for the Preferred
Shares to be purchased by the Purchaser (the “Purchase Price”) shall be the
amount set forth below the Purchaser’s name on the signature page to this
Agreement.  The Purchaser shall pay $100,000.00 for each Preferred Share to be
purchased by the Purchaser at the Closing.

 

2.3          Closing.  The closing of the purchase and sale of the Preferred
Shares (the “Closing”) by the Purchaser shall occur at the offices of counsel to
the Company, Barack Ferrazzano Kirschbaum & Nagelberg LLP, 200 West Madison
Street, Suite 3900, Chicago, Illinois 60606.  The date and time of the Closing
(the “Closing Date”) shall be the Business Day when all the Transaction
Documents have been executed and delivered by the applicable parties thereto,
and all of the conditions to the Closing set forth in Article 5 below (other
than any such condition required to be satisfied at the Closing) have been
satisfied or waived, or such other date and time as is mutually agreed to by the
Company and the Purchaser not more than ten Business Days after such
satisfaction (or waiver) of the conditions to the Closing.  At the Closing, the
Company and the Purchaser shall make certain deliveries, as specified herein,
and all such deliveries, regardless of chronological sequence, shall be deemed
to occur contemporaneously and simultaneously on the occurrence of the last
delivery and none of such deliveries shall be effective until the last of the
same has occurred.

 

2.4          Delivery of Payment and Preferred Shares.  On the Closing Date,
upon its receipt of the Preferred Shares, the Purchaser shall deliver to the
Company the Purchase Price by wire transfer of immediately available funds to an
account designated by the Company pursuant to the Company’s written wire
instructions.  At the Closing, the Company shall deliver to the Purchaser the
Preferred Shares, each duly executed on behalf of the Company and registered in
the name of the Purchaser or its designees.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

3.1          Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchaser as follows:

 

(a)           Organization, Legal Capacity and Authority.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has all requisite corporate power and authority to
carry on its business as currently conducted.

 

(b)           Bank Holding Company; State Bank Status.  The Company is duly
registered as a bank holding company under the Bank Holding Company Act of 1956,
as amended (the “BHC Act”), and meets in all material respects the applicable
requirements for qualification as such.  Busey Bank, an Illinois state-chartered
bank and wholly-owned subsidiary of the Company (the “Bank”), holds the
requisite authority from the DFPR to conduct business as a state-chartered bank
under the laws of the State of Illinois.

 

(c)           Authorization and Validity of Agreements.  The Company has all
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to

 

--------------------------------------------------------------------------------


 

consummate the transactions contemplated hereby.  The execution and delivery of
this Agreement, the performance by the Company of its obligations hereunder and
the consummation of the transactions contemplated hereby have been duly
authorized by all requisite corporate action of the Company.  This Agreement
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its respective terms.

 

(d)           No Conflicts.  The execution, delivery and performance of this
Agreement by the Company will not conflict with, violate or result in the breach
of any agreement, instrument, order, judgment, law or governmental regulation
(including, without limitation, federal and state securities laws and
regulations and the rules and regulations of Nasdaq (as defined below)) to which
the Company is a party or is subject, nor, upon the Closing, will the
consummation of the transactions contemplated hereby conflict with any
provisions of the Company’s articles of incorporation or by-laws.

 

(e)          Company Capitalization.  The authorized capital stock of the
Company consists of: (i) 200,000,000 shares of Common Stock; and (ii) 1,000,000
shares of preferred stock, par value $0.001 per share.  As of the date of this
Agreement, there are: (i) (A) 66,380,892 shares of Common Stock issued and
outstanding; (B) 1,435,968 shares of Common Stock reserved for issuance pursuant
to the Company’s employee benefit plans; and (C) 573,833 shares of Common Stock
reserved for issuance upon exercise of the warrant issued to the U.S. Treasury
pursuant to the Capital Purchase Program; and (ii) 100,000 shares of preferred
stock designated as Fixed Rate Cumulative Perpetual Preferred Stock, Series T,
all of which are issued and outstanding and held by the U.S. Treasury.  It is
contemplated that the Company will issue an additional 12,718,635 shares of
Common Stock on the date following this Agreement.

 

(f)            Issuance of Securities.  Upon issuance to the Purchaser, the
Preferred Shares will have been duly authorized and validly issued without
violation of the preemptive rights of any Person and will be fully-paid and
nonassessable, free and clear of any liens, taxes or charges with respect to the
use thereof and shall be entitled to the rights and preferences set forth in the
Series B Certificate of Designation.  If the Stockholder Approval referred to in
Section 3.1(g)(ii) is obtained, upon issuance in accordance with the Series B
Certificate of Designation, the Conversion Shares will be validly issued, fully
paid and nonassessable and free from all preemptive or similar rights, taxes,
liens or charges with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock.  The Securities are
being issued pursuant to the Registration Statement, as supplemented by the
Prospectus Supplement, and the issuance of the Securities has been registered by
the Company under the Securities Act and will be issued in compliance with all
applicable federal and state securities laws.  Upon issuance in accordance with
the terms of this Agreement, the Securities will be freely tradable (subject to
limitations imposed on certain Affiliates, as such term is defined in Rule 144
of the Securities Act) and, if the Stockholder Approval referred to in
Section 3.1(g)(ii) is obtained, upon issuance in accordance with the Series B
Certificate of Designation, the Conversion Shares will also be freely tradable
(subject to limitations imposed on certain Affiliates, as such term is defined
in Rule 144 of the Securities Act) and listed on the Nasdaq Global Select Market
(“Nasdaq”).  The Registration Statement was declared effective under the
Securities Act on June 11, 2010, and no stop order or other preventing,
suspending or withdrawing the effectiveness of the Registration Statement or
suspending or preventing the use of the Prospectus has been issued by the SEC
and no proceedings for that purpose have, to the actual knowledge of the
Company, been instituted or are threatened by the SEC.  The Company shall file
the Prospectus Supplement with the SEC pursuant to Rule 424(b).  At the time the
Registration Statement and any amendments thereto became effective, at the date
of this Agreement and at the Closing Date, the Registration Statement and any
amendments thereto conformed or will conform in all material respects to the
requirements of the Securities Act and did not and will not contain any untrue
statement of a material fact or fail to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; and
the Prospectus and any amendments or supplements thereto, at the time the
Prospectus or any amendment or supplement thereto was issued and at the Closing
Date, conformed or

 

--------------------------------------------------------------------------------


 

will conform in all material respects to the requirements of the Securities Act
and did not and will not contain an untrue statement of a material fact or fail
to state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.  The
“Plan of Distribution” section under the Registration Statement permits the
issuance of the Securities hereunder and under the other Transaction Documents. 
The Company meets all of the requirements for the use of Form S-3 under the
Securities Act for the offering and sale of the Securities, and the SEC has not
notified the Company of any objection to the use of the form of the Registration
Statement pursuant to Rule 401(g)(1) under the Securities Act.

 

(g)           Approvals.

 

(i)            The Board has: (A) determined that the transactions contemplated
hereby and the Series B Certificate of Designation are advisable and in the best
interests of the Company; (B) adopted the Transaction Documents and expressly
approved the issuance and sale of the Preferred Shares; and (C) approved and
resolved to recommend that the Company’s stockholders vote in favor of the
Proposal (as defined below).

 

(ii)           The only vote of the Company’s stockholders required to approve
and adopt the conversion of the Preferred Shares into shares of Common Stock is
the affirmative vote of a majority of the total votes cast at a duly called
meeting of the Company’s stockholders at which the requisite quorum is present
to approve the conversion feature of the Preferred Shares as required by Nasdaq
(the “Proposal,” and the receipt of sufficient votes required to approve such
Proposal, the “Stockholder Approval”).

 

(iii)          The Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents (including,
without limitation, the issuance of the Preferred Shares), other than: (A) the
filing with the SEC of the Prospectus Supplement; (B) filings required by
applicable state securities laws; (C) the filing of any requisite notices and/or
application(s) to Nasdaq for the issuance and sale of the Preferred Shares and
the listing of the Conversion Shares for trading or quotation, as the case may
be, thereon in the time and manner required thereby; (D) the filings required in
accordance with Section 4.8 of this Agreement; and (E) those that have been made
or obtained prior to the date of this Agreement.

 

(h)           SEC Reports.        The Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), including
pursuant to Section 13(a) or 15(d) thereof, for the twelve months preceding the
date hereof (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, collectively, the  “SEC Reports”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. As
of their respective filing dates, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or failed to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

 

(i)            Financial Statements.  The financial statements of the Company
included in the SEC Reports filed prior to the date hereof comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of

 

--------------------------------------------------------------------------------


 

filing. Such financial statements have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the balance sheet of the
Company and its consolidated subsidiaries taken as a whole as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, year-end audit
adjustments, which would not be material, either individually or in the
aggregate.

 

(j)            Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports filed prior to the date hereof,
except as disclosed in subsequent SEC Reports filed prior to the date hereof:
(i) there have been no events, occurrences or developments that have had or
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect; (ii) the Company has not incurred any material
liabilities (contingent or otherwise) other than (A) trade payables, accrued
expenses and other liabilities incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or required to be
disclosed in filings made with the Commission; (iii) the Company has not altered
materially its method of accounting or the manner in which it keeps its
accounting books and records; (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (other than in connection with repurchases of unvested stock
issued to employees of the Company); (v) the Company has not issued any equity
securities to any officer, director or affiliate, except Common Stock issued
pursuant to existing Company stock option or stock purchase plans or executive
and director arrangements disclosed in the SEC Reports filed prior to the date
hereof; and (vi) there has not been any material change or amendment to, or any
waiver of any material right by the Company under, any material contract under
which the Company or any of its subsidiaries is bound or subject. Except for the
transactions contemplated by this Agreement, no event, liability or development
has occurred or exists with respect to the Company or its subsidiaries or their
respective business, properties, operations or financial condition that would be
required to be disclosed by the Company under applicable securities laws at the
time this representation is made that has not been publicly disclosed at least
one Business Day prior to the date that this representation is made.

 

(k)           No Integrated Offering. None of the Company, its subsidiaries nor,
to the Company’s knowledge, any of its affiliates or any Person acting on its
behalf has, directly or indirectly, at any time within the past six months, made
any offers or sales of any Company security or solicited any offers to buy any
security under circumstances that would cause the offering of the Preferred
Shares pursuant to the Transaction Documents to be integrated with prior
offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the
rules and regulations of Nasdaq.

 

(l)            Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the SEC is
contemplating terminating such registration. The Company has not, in the
twelve months preceding the date hereof, received written notice from Nasdaq to
the effect that the Company is not in compliance with the listing or maintenance
requirements thereof. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance in all material
respects with the listing and maintenance requirements for continued trading of
the Common Stock on Nasdaq.

 

(m)          Disclosure. The Company confirms that neither it nor any of its
officers or directors nor any other Person acting on its or their behalf has
provided the Purchaser, or the Purchaser’s

 

--------------------------------------------------------------------------------


 

agents or counsel, with any information that it believes constitutes or could
reasonably be expected to constitute material, nonpublic information except
insofar as the Purchaser is a director or executive officer of the Company and
the information would otherwise be disclosed to the Purchaser in his or her
capacity as a director or executive officer of the Company, or except insofar as
the existence, provisions and terms of the Transaction Documents and the
proposed transactions hereunder may constitute such information, all of which
will be disclosed by the Company in the Press Release(s) as contemplated by
Section 4.8 hereof. The Company understands and confirms that the Purchaser will
rely on the foregoing representations in effecting transactions in securities of
the Company. No event or circumstance has occurred or information exists with
respect to the Company or any of its subsidiaries or its or their business,
properties, operations or financial conditions, which, under applicable law,
rule or regulation, requires public disclosure or announcement by the Company
but which has not been so publicly announced or disclosed, except for the
announcement of this Agreement and related transactions and as may be disclosed
on the Form 8-K filed pursuant to Section 4.8.

 

(n)           Acknowledgment Regarding Purchaser’s Purchase of Shares. The
Company acknowledges and agrees that the Purchaser is acting solely in the
capacity of an arm’s length Purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that the Purchaser is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by the Purchaser or any of its respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchaser’s purchase of the Preferred
Shares.

 

(o)           No Additional Agreements. The Company does not have any agreement
or understanding with the Purchaser or any other individual purchasing Preferred
Shares with respect to the transactions contemplated by the Transaction
Documents other than as specified in the Transaction Documents.

 

(p)           Reports, Registrations and Statements. Since December 31, 2009,
the Company and each of its subsidiaries have filed all material reports,
registrations and statements, together with any required amendments thereto,
that it was required to file with any Bank Regulatory Authority (the “Company
Reports”), except where the failure to file any such report, registration or
statement would not have or reasonably be expected to have a Material Adverse
Effect.  As of their respective dates, the Company Reports complied as to form
in all material respects with all the rules and regulations promulgated by the
respective Bank Regulatory Authorities.

 

(q)          Adequate Capitalization. As of September 30, 2010, the Company’s
subsidiary insured depository institution met or exceeded the standards
necessary to be considered “well capitalized” under the FDIC’s regulatory
framework for prompt corrective action.

 

(r)            Manipulation of Price. Neither the Company nor any of its
subsidiaries has, and, to the knowledge of the Company, no Person acting on
their behalf has, (i) taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company or any of its subsidiaries to facilitate the sale or
resale of any of the Preferred Shares, (ii) sold, bid for, purchased, or paid
any compensation for soliciting purchases of, any of the Preferred Shares, or
(iii) paid or agreed to pay to any person any compensation for soliciting
another to purchase any other securities of the Company or any of its
subsidiaries.

 

--------------------------------------------------------------------------------


 

3.2          Purchaser’s Representations and Warranties.  The Purchaser hereby
represents and warrants to the Company as follows:

 

(a)           Purchaser Information.  All information regarding the Purchaser
found on the signature page hereto is complete and accurate.

 

(b)           Organization, Legal Capacity and Authority.

 

(i)            If the Purchaser is a legal entity, the Purchaser is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents to which it is a party, and otherwise to carry out its obligations
hereunder and thereunder.

 

(ii)           If the Purchaser is a natural Person, the Purchaser has the legal
capacity and the right to execute, deliver, enter into and, consummate and
perform the transactions contemplated by the Transaction Documents to which it
is a party and otherwise to carry out its obligations hereunder and thereunder.

 

(c)           Authorization and Validity of Agreements.  The Purchaser has all
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement, the performance by the
Purchaser of its obligations hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate or
other action of the Purchaser.  Assuming the accuracy of the representations and
warranties of the Company contained herein, no prior Bank Regulatory Approval or
other approval that has not been received or is not in full force and effect is
needed for the Purchaser to enter into this Agreement.  This Agreement
constitutes a legal, valid and binding obligation of the Purchaser, enforceable
against the Purchaser in accordance with its respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

(d)           No Conflicts.  The execution, delivery and performance of this
Agreement by the Purchaser will not: (i) if the Purchaser is a business entity,
conflict with any provisions of the Purchaser’s organizational documents; or
(ii) subject, conflict with, violate or result in the breach of any agreement,
instrument, order, judgment, law or governmental regulation to which the
Purchaser is a party or is subject.

 

(e)           Access to Information.  The Purchaser (or a duly authorized
representative thereof) has been furnished with copies of the Prospectus and
Prospectus Supplement and has reviewed and considered carefully all information
it deems relevant in making an informed decision to purchase the Preferred
Shares.  None of such review conducted by or on behalf of the Purchaser shall
modify, amend or affect the Purchaser’s right to rely on the truth, accuracy and
completeness of the Company’s representations and warranties contained in the
Transaction Documents.  The Purchaser has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Securities, and confirms that it has not
received or relied upon any such advice from the Company.  The Purchaser
understands that its investment in the Securities involves a degree of risk, and
agrees that it can afford a complete loss of its investment.

 

(g)           No Governmental Review.  The Purchaser understands that no
governmental authority has passed on or made any recommendation or endorsement
of the Securities or the fairness or

 

--------------------------------------------------------------------------------


 

suitability of the investment in the Securities nor has any such governmental
authority passed upon or endorsed the merits of the offering of the Securities. 
THE SECURITIES ARE NOT DEPOSITS AND ARE NOT INSURED BY THE FDIC.

 

(h)           Contingency of Conversion Feature.  The Purchaser understands that
until the Company obtains the Stockholder Approval, the Preferred Shares may not
be converted into the Conversion Shares.

 

(i)            Certain Trading Activities.  The Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with the Purchaser, engaged in any transactions in the securities
of the Company (including, without limitation, any Short Sales (as defined
below) involving the Company’s securities) during the period commencing as of
the time that the Purchaser was first contacted by the Company regarding the
specific investment in the Company contemplated by this Agreement and ending
immediately prior to the execution of this Agreement by the Purchaser. “Short
Sales” mean all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock). 
Notwithstanding the foregoing, if the Purchaser is a multi-managed investment
vehicle whereby separate portfolio managers manage separate portions of such
Buyer’s assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
the Purchaser’s assets, the representation set forth above shall only apply with
respect to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Preferred Shares covered by this Agreement.

 

ARTICLE 4
COVENANTS

 

4.1          Stockholders’ Meeting.  The Company shall take all action necessary
to duly call, give notice of, convene and hold a special meeting of stockholders
for the purpose of obtaining the Stockholder Approval, as promptly as reasonably
practicable following the Closing, but in no event later than March 15, 2011
(the “Stockholders’ Meeting,” and the date such Stockholder Approval is
obtained, the “Stockholder Approval Date”).  If the Company does not obtain the
Stockholder Approval at the Stockholders’ Meeting, the Company agrees that it
will take all necessary action to have the Proposal voted upon at subsequent
special or annual meetings of stockholders of the Company to be held every three
(3) months thereafter until the Stockholder Approval is obtained.

 

4.2          Proxy Material.  In connection with the Stockholders’ Meeting, the
Company will promptly prepare and file with the SEC a proxy statement (as it may
be amended or supplemented from time to time, the “Proxy Statement”) related to
the consideration of the Proposal at the Stockholders’ Meeting, prepare and file
any amendments or supplements necessary to be filed in response to any SEC
comments or as otherwise required by law, mail to its stockholders within the
timeframe required by rules and regulations of the SEC the Proxy Statement and
all other customary proxy or other materials for meetings such as the
Stockholders’ Meeting and otherwise use commercially reasonable efforts to
comply with all requirements of law applicable to any Stockholders’ Meeting. 
The Proxy Statement shall include the recommendation of the Board that
stockholders vote in favor of the adoption of the Proposal at the Stockholders’
Meeting.

 

4.3          Reservation of Shares.  Subject to receipt of the Stockholder
Approval, the Company shall take all action necessary to at all times have
authorized, and reserved for the purpose of issuance as Conversion Shares, no
less than the maximum number of shares of Common Stock then issuable upon
conversion of the outstanding Preferred Shares.

 

--------------------------------------------------------------------------------


 

4.4          Conduct of Business.  The Company agrees that during the period
from the date of this Agreement to the Closing Date, the business and operations
of the Company and its subsidiaries shall be conducted in the ordinary course of
business consistent with past practice.

 

4.5          Reasonable Best Efforts; Cooperation.  Each party hereto shall use
its reasonable best efforts to satisfy on the timely basis each of the covenants
and conditions to be satisfied by it as provided in Article 4 and Article 5 of
this Agreement.  Each party hereto shall refrain from taking any action which
would render any representation or warranty contained in Article 3 of this
Agreement inaccurate in any material respect as of the Closing Date.  Each party
shall promptly notify the other of: (i) any event or matter that would
reasonably be expected to cause any of its representations or warranties to be
untrue in any material respect as of the Closing Date or that would reasonably
be expected to cause any of the conditions to closing provided in Article 5 not
to be satisfied in the manner contemplated herein; or (ii) any action, suit or
proceeding that shall be instituted or threatened against such party to
restrain, prohibit or otherwise challenge the legality of any of the
transactions contemplated by this Agreement.

 

4.6          Bank Regulatory Approvals.  The parties shall file any and all
required applications and notices (including any and all required ancillary
documents) with the appropriate Bank Regulatory Authorities required to be filed
by such party in connection with the transactions contemplated by the
Transaction Documents to obtain as promptly as practicable any and all Bank
Regulatory Approvals required to be obtained by such party, and shall use
reasonable best efforts to take, or cause to be taken, all commercially
reasonable actions necessary or advisable to obtain such Bank Regulatory
Approvals in a timely manner.

 

4.7          Further Assurances.  Each party hereto shall execute and deliver
such instruments and take such other actions prior to or after Closing as any
other party may reasonably request in order to carry out the intent of this
Agreement, including without limitation obtaining any required consents or
approvals from third parties.

 

4.8          Securities Laws Disclosure: Publicity.  The Company shall, on or
before 8:30 a.m., New York time, on the first (1st) Business Day after the date
of this Agreement, issue a press release (the “Press Release”) disclosing all
the material terms of the transactions contemplated hereby and any other
material, nonpublic information that the Company may have provided the Purchaser
at any time prior to the filing of the Press Release.  On or before 8:30 a.m.,
New York time, on the first (1st) Business Day following the date of this
Agreement, the Company shall file a Current Report on Form 8-K describing all
the material terms of the transactions contemplated hereby and attaching this
Agreement as an exhibit (including all attachments, the “8-K Filing”). From and
after the issuance of the Press Release, the Company shall have disclosed all
material, nonpublic information delivered to the Purchaser by the Company or any
of its subsidiaries, or any of their respective officers, directors, employees
or agents (if any) in connection with the transactions contemplated by the
Transaction Documents, other than any such information the Purchaser obtains in
his or her capacity as a director or executive officer of the Company, if
applicable.  Without the prior written consent of the Purchaser, the Company
shall not (and shall cause each of its subsidiaries and affiliates to not)
disclose the name of the Purchaser or its investment adviser in any filing,
announcement, release or otherwise, except (a) as required by federal securities
law in connection with the filing of final Transaction Documents (including
signature pages thereto) with the SEC and (b) to the extent such disclosure is
required by law or Nasdaq regulations, in which case the Company shall provide
the Purchaser with prior notice of such disclosure permitted hereunder.

 

4.9          Nonpublic Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
and except with the express written consent of the Purchaser and unless prior
thereto the Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information, the Company shall not, and shall
cause its respective

 

--------------------------------------------------------------------------------


 

officers, directors, employees and agents not to, and the Purchaser shall not
directly solicit the Company, any of its officers, directors, employees and
agents to, provide the Purchaser with any material, nonpublic information
regarding the Company from and after the filing of the Press Release(s);
provided, however, that this Section 4.9 shall not prevent the Purchaser from
soliciting or being provided with any material, nonpublic information which
would otherwise be disclosed to the Purchaser in his or her capacity as a
director or executive officer of the Company, if applicable.

 

4.10        Securities Law Compliance.  The Prospectus Supplement, containing
all information required by the SEC’s rules and regulations, shall be filed in
accordance with Rule 424 under the Securities Act. The Company shall take all
other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities (and the issuance of the Securities pursuant to the Registration
Statement) to the Purchaser or subsequent holders. The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Purchaser at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification). The Company shall
make all filings and reports relating to the offer and sale of the Securities
required under applicable securities or “Blue Sky” laws of the states of the
United States following the Closing Date.

 

4.11        Listing of Common Stock.  If the Stockholder Approval referred to in
Section 3.1(g)(ii) is obtained, the Company shall promptly secure the listing of
all of the Conversion Shares for quotation on Nasdaq and each other trading
market, if any, upon which the shares of Common Stock are then listed, and
maintain the listing of the Conversion Shares on Nasdaq and such other trading
market, as applicable. The Company shall maintain the Common Stock’s
authorization for quotation on Nasdaq and shall not take any action which could
be reasonably expected to result in the delisting or suspension of the Common
Stock on Nasdaq. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4.12.

 

4.12        Reporting Status.  Until the date on which the Purchaser shall have
sold all of the Securities, the Company shall timely file all reports required
to be filed with the SEC pursuant to the Exchange Act, and the Company shall not
terminate its status as an issuer required to file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would no
longer require or otherwise permit such termination.

 

ARTICLE 5
CLOSING CONDITIONS

 

5.1          Conditions to the Obligations of Each Party.  The respective
obligations of each party to this Agreement is subject to the satisfaction or
waiver on or prior to the Closing Date with respect to the Preferred Shares of
each of the following conditions:

 

(a)           Governmental Filings and Consents.  All material governmental
consents, orders and approvals legally required for the consummation of the
transactions contemplated hereby shall have been obtained and be in full force
and effect, including each of the Bank Regulatory Approvals.

 

(b)           No Injunctions or Restraints.  No court or other governmental
authority having jurisdiction over the Company or any of its subsidiaries or the
Purchaser shall have instituted, enacted, issued, promulgated, enforced or
entered any legal requirement (whether temporary, preliminary or permanent) that
is then in effect and that: (i) has the effect of making illegal or otherwise
prohibiting or invalidating consummation of any of the Transactions or any
provision of this Agreement or any of the

 

--------------------------------------------------------------------------------


 

other Transaction Documents; or (ii) seeks to restrain, prohibit or invalidate
the consummation of any of the Transactions or to invalidate any provision of
this Agreement or any of the other Transaction Documents.

 

5.2          Conditions to Obligations of the Company.  The obligation of the
Company hereunder to issue and sell the Preferred Shares to the Purchaser at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing the Purchaser with prior written notice thereof:

 

(a)           The Purchaser shall have executed each of the Transaction
Documents to which it is a party and delivered the same to the Company.

 

(b)           The Purchaser shall have delivered to the Company the Purchase
Price for the Preferred Shares being purchased by the Purchaser at the Closing
by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company.

 

(c)           The Purchaser shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to the Closing Date.

 

(d)           The representations and warranties of the Purchaser contained in
Section 3.2 shall be true and correct on and as of the Closing Date as if made
on and as of such date, other than representations and warranties which address
matters only as of a certain date, which shall be true and correct as of such
certain date, except for such failures to be true and correct as individually or
in the aggregate, did not, and would not reasonably be expected to result in, a
Material Adverse Effect.

 

5.3          Conditions to Obligations of the Purchaser.  The obligation of the
Purchaser hereunder to purchase the Preferred Shares at the Closing is subject
to the satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Purchaser’s sole benefit
and may be waived by the Purchaser (with respect to itself only):

 

(a)           The Company shall have duly executed and delivered: (i) each of
the Transaction Documents; and (ii) stock certificates representing the
Preferred Shares (in such number as is set forth beneath the Purchaser’s name on
the signature page to this Agreement) being purchased by the Purchaser at the
Closing pursuant to this Agreement.

 

(b)           The Certificate of Designation for the Preferred Shares shall have
been duly filed with the Secretary of State of the State of Nevada and shall be
in full force and effect, enforceable against the Company in accordance with its
terms and shall not have been amended.

 

(c)           The Company shall have performed, satisfied and complied in all
material respects with each of its respective covenants and agreements contained
in this Agreement and required to be performed, satisfied or complied with at or
prior to the Closing.

 

(d)           (i) The Registration Statement shall remain effective at all times
up to and including the Closing Date and the issuance of the Preferred Shares to
the Purchaser may be made thereunder; (ii) neither the Company nor the Purchaser
shall have received notice that the SEC has issued or intends to issue a stop
order with respect to the Registration Statement or that the SEC otherwise has
suspended or withdrawn the effectiveness of the Registration Statement, either
temporarily or

 

--------------------------------------------------------------------------------


 

permanently, or intends or has threatened to do so; and (iii) no other
suspension of the use or withdrawal of the effectiveness of the Registration
Statement or Prospectus shall exist.

 

(e)           The Company shall have delivered to the Purchaser the Prospectus
and Prospectus Supplement (which may be delivered in accordance with Rule 172
under the Securities Act).

 

(f)            The representations and warranties of the Company contained in
Section 3.1 shall be true and correct on and as of the Closing Date as if made
on and as of such date, other than representations and warranties which address
matters only as of a certain date, which shall be true and correct as of such
certain date.

 

(g)           The Common Stock (I) shall be listed on Nasdaq and (II) shall not
have been suspended, as of the Closing Date, by the SEC or Nasdaq from trading
on Nasdaq nor shall suspension by the SEC or Nasdaq have been threatened, as of
the Closing Date, either (A) in writing by the SEC or Nasdaq or (B) by falling
below the minimum maintenance requirements of Nasdaq.

 

(i)            Since the date of execution of this Agreement, no event or series
of events shall have occurred that reasonably would have or result in a Material
Adverse Effect.

 

(j)            The Company shall simultaneously issue and deliver at such
Closing to the Purchaser hereunder and other purchasers of Preferred Shares in
the aggregate at least sufficient number of Preferred Shares against payment of
an aggregate purchase price of at least $31,862,250.

 

(k)           The purchase of Preferred Shares shall not (i) cause the Purchaser
or any of its affiliates to violate any bank regulation, or (ii) require the
Purchaser or any of its affiliates to file a prior notice with the Federal
Reserve or its delegee under the Change in Bank Control Act or the BHC Act or
obtain the prior approval of any bank regulator.

 

ARTICLE 6
TERMINATION

 

6.1          Termination by Mutual Consent.  This Agreement may be terminated at
any time prior to the Closing by mutual written consent of the Company and
Purchaser.

 

6.2          Termination for Failure to Obtain Bank Regulatory Approvals.  With
respect to the Purchaser, this Agreement will automatically terminate without
further action by any of the parties hereto if, notwithstanding such party’s
compliance with Section 4.6 hereof, any Bank Regulatory Authority responsible
for a Bank Regulatory Approval has formally notified the parties hereto that a
Bank Regulatory Approval will not be obtained with respect to the Purchaser or
if such Bank Regulatory Authority requests that the Company or the Purchaser, as
applicable, withdraw any application or notice necessary to obtain a Bank
Regulatory Approval.

 

6.3          Termination Because Conditions to Performance Not Met.  This
Agreement may be terminated:

 

(a)           by the Company, with respect to the Purchaser, upon written notice
in the event of a material breach of any covenant or agreement to be performed
or complied with by the Purchaser pursuant to the terms of this Agreement, which
breach would result in a condition to Closing set forth in Section 5.2 hereof
becoming incapable of fulfillment or cure (which condition has not been waived
by the Company in writing); or

 

--------------------------------------------------------------------------------


 

(b)           by the Purchaser upon written notice in the event of a material
breach of any covenant or agreement to be performed or complied with by the
Company pursuant to the terms of this Agreement, which breach would result in a
condition to Closing set forth in Section 5.3 hereof becoming incapable of
fulfillment or cure (which condition has not been waived by the Purchaser in
writing).

 

6.4          Termination for Failure to Close by Certain Date.  In the event
that the Closing shall not have occurred on or before ten (10) days from the
date hereof, then the Purchaser shall have the right to terminate its
obligations under this Agreement at any time on or after the close of business
on such date without liability of the Purchaser to any other party; provided,
however, the right to terminate this Agreement under this Section 6.4 shall not
be available to the Purchaser if the failure of the transactions contemplated by
this Agreement to have been consummated by such date is the result of the
Purchaser’s breach of this Agreement.

 

6.5          Effect of Termination.  In the event of any termination of this
Agreement, this Agreement shall become void and have no effect, without
liability to any person in respect  hereof on the part of any party hereto,
except for any liability resulting from such party’s breach of this Agreement
prior to such termination.

 

ARTICLE 7

MISCELLANEOUS

 

7.1          Survival.  The respective representations, warranties, covenants
and agreements of the Company and the Purchaser set forth in this Agreement or
any other Transaction Document or in any exhibit, schedule, certificate or
instrument attached or delivered pursuant hereto or thereto (except covenants
and agreements which are expressly required to be performed and are performed in
full on or prior to the Closing Date) shall survive the Closing and the
consummation of the Transactions contemplated by this Agreement.

 

7.2          Governing Law.  All questions concerning the construction, validity
and interpretation of this Agreement and the performance of the obligations
imposed by this Agreement shall be governed by the internal laws of the State of
Illinois applicable to contracts made and wholly to be performed in such state
without regard to conflicts of laws.

 

7.3          Nontransferable; Successors.  None of the parties to this Agreement
may assign any of its rights under this Agreement without the prior consent of
the other parties. Subject to the preceding sentence, this Agreement and every
representation, warranty, covenant, agreement and provision hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and personal and legal representatives.

 

7.4          Third-Party Beneficiaries.  Nothing expressed or referred to in
this Agreement will be construed to give any Person other than the parties to
this Agreement any legal or equitable right, remedy or claim under or with
respect to this Agreement or any provision of this Agreement.

 

7.5          Notices.  Any notices delivered pursuant to or in connection with
this Agreement shall be delivered to the applicable parties at the addresses set
forth below:

 

--------------------------------------------------------------------------------


 

If to the Company, to:

 

First Busey Corporation
100 W. University Avenue
Champaign, Illinois  61820

Telephone:  (217) 365-4516

Facsimile: (217) 365-4592
Attention:  Van Dukeman, President and CEO

 

With a copy to:

 

Barack, Ferrazzano, Kirschbaum & Nagelberg LLP

200 W. Madison Street, Suite 3900

Chicago, Illinois 60606

Telephone: (312) 984-3100

Facsimile: (312) 984-3150

Attention:  Robert M. Fleetwood, Esq.

 

If to the Purchaser, to the address set forth on the signature page hereto.

 

or to such other Person or place as the Company or the Purchaser, as the case
may be, shall furnish to the other parties to this Agreement.

 

7.6          Entire Agreement.  This Agreement and any documents executed by the
parties pursuant to this Agreement and referred to herein constitute the entire
understanding and agreement of the parties hereto and supersede all other prior
agreements and understandings, written or oral, relating to such subject matter
between the parties.

 

7.7          Modification.  This Agreement may not be amended except by a
written agreement signed by the Company and the Purchaser.

 

7.8          Severability.  If any provision of this Agreement is held to be
prohibited by or invalid under applicable legal requirements, such provision
will be ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or the remaining provisions of this
Agreement unless the consummation of the transactions contemplated by this
Agreement is adversely affected thereby.

 

7.9          Further Assurances. The parties agree:  (a) to furnish upon request
to each other such further information; (b) to execute and deliver to each other
such other documents; and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

 

7.10        Enforcement of Agreement.  The parties acknowledge and agree that a
nonbreaching party would be irreparably damaged if any of the provisions of this
Agreement are not performed and that any breach of this Agreement could not be
adequately compensated in all cases by monetary damages alone.  Accordingly, in
addition to any other right or remedy to which a party may be entitled, at law
or in equity, it shall be entitled to enforce any provision of this Agreement by
a decree of specific performance and to injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement.

 

--------------------------------------------------------------------------------


 

7.11        Brokers and Finders. No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or the Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Purchaser.

 

7.12        Counterparts.  This Agreement and any amendments thereto may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same agreement.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

COMPANY:

PURCHASER:

 

 

FIRST BUSEY CORPORATION

[                                                        ]

 

 

 

 

By:

 

 

 

Name: Van A. Dukeman

[                                                        ]

Title: President and Chief Executive Officer

 

 

 

ADDRESS:

 

 

 

 

 

 

 

 

 

 

 

NUMBER OF PREFERRED SHARES:

 

 

 

 

 

AGGREGATE PURCHASE PRICE:

 

 

 

--------------------------------------------------------------------------------


 

Annex I

 

DEFINED TERMS

 

(a)           “Bank Regulatory Approvals” means the approvals and consents of
each of the Bank Regulatory Authorities which are required to be obtained by any
party hereto prior to consummation of the transactions contemplated by this
Agreement.

 

(b)           “Bank Regulatory Authorities” means the Board of Governors of the
Federal Reserve System, the FDIC or the DFPR, as applicable.

 

(c)           “Business Day” means any day other than a Saturday, Sunday or a
day on which banks in the State of Illinois are required to be closed in
accordance with applicable law or regulation.

 

(d)           “Conversion Shares” means the shares of Common Stock issuable upon
conversion of the Preferred Shares.

 

(e)           “DFPR” means the Illinois Department of Financial and Professional
Regulation.

 

(f)            “FDIC” means the Federal Deposit Insurance Corporation.

 

(g)           “Material Adverse Effect” means any of: (i) a material and adverse
effect on the legality, validity or enforceability of any Transaction Document;
(ii) a material and adverse effect on the results of operations, assets,
properties, business, condition (financial or otherwise) or prospects of the
Company and its subsidiaries, taken as a whole; or (iii) any adverse impairment
to the Company’s ability to perform in any material respect on a timely basis
its obligations under any Transaction Document.

 

(h)           “Person” means any individual, sole proprietorship, partnership,
joint venture, trust, unincorporated organization, association, corporation,
limited liability company, institution, public benefit corporation, other entity
or government (whether federal, state, county, city, municipal, local, foreign,
or otherwise, including any instrumentality, division, agency, body or
department thereof).

 

(i)            “Prospectus” means the base prospectus filed with the
Registration Statement.

 

(j)            “Securities” means, collectively, the Preferred Shares and the
Conversion Shares.

 

(k)           “Transaction Documents” means this Agreement, the Series B
Certificate of Designation and each of the other agreements entered into by the
Company in connection with the transactions contemplated by this Agreement.

 

(l)            “Transactions” means the sale and issuance of the Preferred
Shares to the Purchaser, the issuance of the Conversion Shares, the execution
and delivery of the Transaction Documents and the consummation by the Company of
all of the transactions contemplated by this Agreement.

 

(m)          “U.S. Treasury” means the United States Department of the Treasury.

 

(n)           In addition to the terms defined above, the following terms are
defined elsewhere in this Agreement:

 

Term

 

Section Reference

Agreement

 

Preamble

Bank

 

3.1(b)

BHC Act

 

3.1(b)

 

--------------------------------------------------------------------------------


 

Term

 

Section Reference

Board

 

Recitals

Closing

 

2.3

Closing Date

 

2.3

Common Stock

 

Recitals

Company

 

Preamble

Company Reports

 

3.1(q)

Exchange Act

 

3.1(h)

Nasdaq

 

3.1(f)

Preferred Shares

 

Recitals

Press Release

 

4.9

Proposal

 

3.1(g)(ii)

Proxy Statement

 

4.2

Purchase Price

 

2.2

Purchaser

 

Preamble

Registration Statement

 

Recitals

SEC

 

Recitals

SEC Reports

 

3.1(h)

Securities Act

 

Recitals

Series B Certificate of Designation

 

Recitals

Stockholder Approval

 

3.1(g)(ii)

Stockholder Approval Date

 

4.1

Stockholders’ Meeting

 

4.1

 

2

--------------------------------------------------------------------------------